Citation Nr: 0923529	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-13 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
condition, to include radiculopathy.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  Due to the Veteran's residence, 
his claims folder remains under the jurisdiction of the RO in 
Montgomery, Alabama.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in May 2009.  A 
transcript of the hearing is associated with the claims 
folder.

The issues of entitlement to service connection for a 
bilateral leg condition and a back condition are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Audiometric test results conducted throughout the course of 
the appeal corresponded to numeric designations no worse than 
Level I for the right ear and Level I for the left ear.  





CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.7 & § 
4.85, Table VI, Table Via, Table VII, Diagnostic Code 6100, 
and 
§ 4.86 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).

Where, as here, when the claim was one for service 
connection, and it was then granted and an initial disability 
rating and effective date have been assigned, the Veteran's 
service connection claim has been more than substantiated - 
it has been proven.  Section 5103(a) notice has served its 
purpose and is no longer required.  As section 5103(a) no 
longer applies to the Veteran's appeal (e.g., his initial 
increased rating claim) the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008).  Instead, the provisions of 38 U.S.C.A. §§ 5104, 7105 
and 38 C.F.R. § 3.103 are for application.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a May 2004 letter (which notified 
the Veteran of the grant of service connection for bilateral 
hearing loss, the assignment of a noncompensable rating 
effective September 2003, and his appellate rights) and the 
June 2007 statement of the case (which set forth the criteria 
necessary for a compensable disability evaluation, citations 
to applicable law, and the reasons and bases for the grant of 
a noncompensable rating).  Thus, the Board finds that the 
applicable due process requirements have been met.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Furthermore, he has been accorded multiple pertinent 
VA examinations.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the Veteran filed a claim for entitlement to 
service connection for bilateral hearing loss in September 
2003.  The RO granted service connection in a May 2004 rating 
decision and assigned a noncompensable disability rating, 
effective from September 2003.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3. The Veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the regulatory rating 
schedule establishes eleven auditory acuity levels, 
designated from level I for slightly impaired hearing acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Part 4, Diagnostic Code 6100.  "(D)isability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

The Veteran essentially contends that his hearing acuity is 
more severe than the current noncompensable evaluation 
indicates.  The Veteran is competent to describe his hearing 
loss.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, the Veteran's description of his service-connected 
disability must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.

The report of a February 2004 VA audiological examination 
indicates pure tone thresholds of 15, 15, 80, and 75 decibels 
in the Veteran's right ear and 10, 15, 75, and 80 decibels in 
his left ear at 1,000, 2000, 3000, and 4,000 Hertz, 
respectively.  The average of these thresholds was 46.25 
decibels for his right ear and 45 for his left ear.  
Additionally, the Veteran had speech discrimination scores of 
98 percent correct for the right ear and 94 percent correct 
for the left ear.  

Applying 38 C.F.R. § 4.85, Table VI to these results, the 
Veteran has a numeric designation of I for his right ear and 
a I for his left ear.  Application of 38 C.F.R. § 4.85 Table 
VII results in a noncompensable disability rating for the 
Veteran's service-connected bilateral hearing loss.

The report of a November 2005 VA hearing evaluation reflects 
normal hearing from 250 to 2000 Hertz in the Veteran's right 
ear, and normal hearing from 1000 to 2000 Hertz, sloping to 
severe hearing loss at 3000 Hertz, in the Veteran's left ear.  
Pure tone findings are not shown, and the report indicates 
that testing was discontinued before additional information 
could be obtained due to the Veteran's discomfort and 
anxiousness.  However, the report does note that the results 
"indicate his hearing has probably not changed since Feb 
2004 C & P audiogram." 

Most recently, the Veteran underwent a VA audiological 
examination in December 2007.  This examination revealed pure 
tone thresholds of 10, 15, 40, and 35 decibels in the 
Veteran's right ear and 15, 15, 35, and 50 decibels in his 
left ear at 1,000, 2000, 3000, and 4,000 Hertz, respectively.  
The average of these thresholds was 25 decibels for his right 
ear and 28.75 for his left ear.  Additionally, the Veteran 
had speech discrimination scores of 94 percent correct 
bilaterally.  

Applying 38 C.F.R. § 4.85, Table VI to these results, the 
Veteran has a numeric designation of I for his right ear and 
a I for his left ear.  Application of 38 C.F.R. § 4.85 Table 
VII results in a noncompensable disability rating for the 
Veteran's service-connected bilateral hearing loss.
Based on the objective medical evidence of record, the Board 
must conclude that the currently-assigned noncompensable 
disability rating is appropriate for the entire appeal 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
There is no indication, and the Veteran does not assert, that 
the test results of his VA examinations were inaccurate.  
Additionally, the Board notes that aside from the 
audiological examinations/evaluations discussed above, the 
record is essentially devoid of complaints of increased 
hearing loss.  Although the Veteran asserted, at his May 2009 
Video Conference hearing, that he has VA issued hearing aids, 
VA treatment records as recent as June 2008 do not indicate 
such, with the November 2005 VA hearing evaluation report 
specifically indicating that the "Veteran is not an ideal 
candidate for hearing aids due to the steepness of his high 
frequency loss."  Further, the Veteran's hearing loss 
pattern does not fit into the "exceptional patterns of 
hearing impairment" which are rated under the provisions of 
38 C.F.R. § 4.86.    
In short, the preponderance of the evidence is against the 
award of a higher disability rating.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted as the Veteran's service-connected 
bilateral hearing loss has not resulted in marked 
interference with employment and has not required frequent 
periods of hospitalization. 

ORDER

An initial compensable rating for bilateral hearing loss is 
denied.


REMAND

The Veteran contends that his current back disability 
developed during active military duty.  Additionally, he 
contends that a current bilateral leg disability is the 
result of his back condition. 

The record reflects findings of chronic low back syndrome 
with disc herniations at L4-5 and L5-S1, degenerative disc 
disease of the lumbar spine, and radiculopathy of the lower 
extremities secondary to low back pain.

In September 2008, the Veteran submitted release forms 
indicating back treatment by a private physician and at the 
St. Louis VA Medical Center (VAMC) in the 1970's.  Attempts 
to obtain these records have not been accomplished.  

Additionally, at his May 2009 Video Conference hearing, the 
Veteran reported that he is in receipt of disability benefits 
from the Social Security Administration due, in part, to his 
back condition.  Appropriate action should be undertaken to 
acquire a copy of the decision on the claim before that 
agency, as well as the medical records that provided the 
basis for this determination.  See Woods v. Gober, 14 Vet. 
App. 214, 222 (2000).

The Veteran also stated at the hearing that he had submitted 
a friend's statement describing treatment for a back 
condition in service.  A review of the claims folder, 
however, reveals no such statement.  

Finally, it does not appear that the Veteran has been advised 
of the content of 38 C.F.R. § 3.310, regarding claims for 
secondary service connection.  This should be done.

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
Veteran, including verification of 
treatment dates, the RO should attempt 
to obtain the records of back treatment 
by Dr. Lyston Jones (as indicated on 
the release form submitted in September 
2008), from St. Louis University, and 
at the VAMC in St. Louis, Missouri in 
the 1970's.  All attempts to obtain 
these records, and any negative 
responses, should be documented in the 
claims file.  If these records are not 
available, the Veteran should be 
notified of that fact.

2.	Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.	Issue a notification letter to the 
Veteran and his representative with 
regard to the issue of entitlement to 
service connection for a bilateral leg 
condition, on both a direct basis and 
as secondary to his back condition, 
setting forth the criteria to establish 
service connection and including the 
information and evidence necessary to 
support such a claim and the division 
of responsibilities in obtaining it.

Additionally, notify the Veteran and 
his representative that no statements 
from friends have been received, and 
provide them with another opportunity 
to submit any such statements in 
support of the claims on appeal.

4.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


